Case 2:90-cv-00520-KJM-DB Document 6865-1 Filed 09/15/20 Page 1 of 9




                  EXHIBIT A
                                                                Exhibit A
              Case 2:90-cv-00520-KJM-DB    Document
                                     Population           6865-1
                                                as of September       Filed 09/15/20 Page 2 of 9
                                                                9, 2020

Institution                                       Design Capacity     Actual Population           Population as % of design capacity
                                     1
Total housed in adult institutions                        85,083                 94,893                                      111.5%
Total housed in camps                                                             1,934
Total housed out of state                                                             0
Individual CDCR Institutions - Men
Avenal State Prison                                         2,920                 3,702                                      126.8%
California State Prison, Calipatria                         2,308                 2,899                                      125.6%
California Correctional Center*                             3,883                 2,828                                       72.8%
California Correctional Institution                         2,783                 3,246                                      116.6%
California State Prison, Centinela                          2,308                 3,128                                      135.5%
California Health Care Facility, Stockton                   2,951                 2,499                                       84.7%
California Institution for Men                              2,976                 2,412                                       81.0%
California Men's Colony                                     3,838                 3,295                                       85.9%
California Medical Facility                                 2,361                 2,136                                       90.5%
California State Prison, Corcoran                           3,116                 3,304                                      106.0%
California Rehabilitation Center                            2,491                 2,542                                      102.0%
Correctional Training Facility                              3,312                 4,426                                      133.6%
Chuckawalla Valley State Prison                             1,738                 2,032                                      116.9%
Deuel Vocational Institution                                1,681                 1,549                                       92.1%
Folsom State Prison                                         2,066                 2,327                                      112.6%
High Desert State Prison                                    2,324                 3,344                                      143.9%
Ironwood State Prison                                       2,200                 2,927                                      133.0%
Kern Valley State Prison                                    2,448                 3,505                                      143.2%
California State Prison, Los Angeles                        2,300                 3,001                                      130.5%
Mule Creek State Prison                                     3,284                 3,798                                      115.7%
North Kern State Prison                                     2,694                 1,764                                       65.5%
Pelican Bay State Prison                                    2,380                 2,375                                       99.8%
Pleasant Valley State Prison                                2,308                 2,865                                      124.1%
RJ Donovan Correctional Facility                            2,992                 3,603                                      120.4%
California State Prison, Sacramento                         1,828                 2,287                                      125.1%
California Substance Abuse Treatment
Facility, Corcoran                                          3,424                 4,501                                      131.5%
Sierra Conservation Center*                                 3,836                 3,204                                       83.5%
California State Prison, Solano                             2,610                 3,413                                      130.8%
California State Prison, San Quentin                        3,082                 3,047                                       98.9%
Salinas Valley State Prison                                 2,452                 2,754                                      112.3%
Valley State Prison                                         1,980                 2,801                                      141.5%
Wasco State Prison                                          2,984                 1,987                                       66.6%
Individual CDCR Institutions - Women
Central California Women's Facility                         2,004                 2,007                                      100.1%
California Institution for Women*                           1,398                 1,216                                       87.0%
Folsom Women's Facility                                       403                   103                                       25.6%

* The individual Design Capacity and Actual Population figures for California Correctional Center, Sierra Conservation Center and
California Institution for Women include persons housed in camps. This population is excluded from the "Total housed in adult
institutions" included on Exhibit A.
1
  The "Actual Population" includes inmates housed in medical and mental health inpatient beds located within Correctional
Treatment Centers, General Acute Care Hospitals, Outpatient Housing Units, and Skilled Nursing Facilities at the State's 34
institutions. Many of those beds are not captured in "Design Capacity".
Source - September 9, 2020 Weekly Population Report, available at: https://www.cdcr.ca.gov/research/population-reports-2/.
Case 2:90-cv-00520-KJM-DB Document 6865-1 Filed 09/15/20 Page 3 of 9




                  EXHIBIT B
                      Case 2:90-cv-00520-KJM-DB Document 6865-1 Filed 09/15/20 Page 4 of 9
STATE OF CALIFORNIA   DEPARTMENT OF CORRECTIONS AND REHABILITATION                GAVIN NEWSOM, GOVERNOR

OFFICE OF LEGAL AFFAIRS
Jennifer Neill
General Counsel




            September 14, 2020


            Paul Mello
            Hanson Bridgett
            1676 N. California Boulevard, Suite 620
            Walnut Creek, CA 94596

            Dear Mr. Mello:

            Attached please find the California Department of Corrections and R           September
            2020 Status Update for the Three-Judge Court proceeding.

            Sincerely,




            JENNIFER NEILL
            General Counsel, Office of Legal Affairs
            California Department of Corrections and Rehabilitation
                  Case 2:90-cv-00520-KJM-DB Document 6865-1 Filed 09/15/20GAVIN
STATE OF CALIFORNIA —DEPARTMENT OF CORRECTIONS AND REHABILITATION            Page   5 of
                                                                                NEWSOM,   9
                                                                                        GOVERNOR




                         SEPTEMBER 15, 2020 UPDATE TO THE THREE-JUDGE COURT

            On February 10, 2014, the Three-Judge Court extended the deadline to achieve the court-ordered
            reduction in the in-state adult institution population to 137.5% of design capacity to February 28,
            2016. (ECF Nos. 2766/5060 & 2767/5061.) This report is CDCR’s 78th report submitted since
            the Court issued its population-reduction order, and the 66th report submitted since February
            2015, when Defendants informed the Court that the population was below the court-ordered
            reduction. (ECF No. 2838/5278, filed February 17, 2015.) It has now been over five years since
            Defendants have been in full compliance with the population-reduction order. As of September
            9, 2020, the State’s prison population is 111.5 % of design capacity.

            A.      Update on durability:
            As previously reported, Proposition 57, the State’s durable remedy that enacts many of the
            Court-ordered reforms as well as expands credit earning opportunities, was approved by voters in
            November 2016.

            On May 1, 2018, regulations for Proposition 57 were approved and made permanent.
            Information about these regulations can be found at: https://www.cdcr.ca.gov/proposition57/.

            Later, in December 2018, the Office of Administrative Law approved two emergency regulation
            packages which: (1) amend the nonviolent offender parole process to distinguish between
            determinately and indeterminately sentenced offenders and implement a parole consideration
            process for indeterminately sentenced, nonviolent offenders (“Nonviolent Offender Package”);
            and (2) expands credit earning opportunities (“Credit Earning Package”) for inmates who
            achieve a High School diploma or its equivalent or who complete 52 hours of programming
            under the Rehabilitative Achievement Credit program. The Credit Earning Package also reduces
            the minimum amount of time an inmate must serve until released following a sudden award of
            substantial credit. The Credit Earning Package went into effect on January 9, 2019.

            The Nonviolent Offender Package went into effect on January 1, 2019. Following the Court of
            Appeal’s decision In re McGhee, effective July 9, 2019, CDCR no longer applies the previously
            mandated public safety screening criteria to eligible nonviolent offenders. All eligible
            (determinately and indeterminately sentenced) nonviolent offenders are now referred to the
            Board of Parole Hearings for consideration, regardless of their in-prison behavior. On
            September 10, 2019, the Office of Administrative Law approved the emergency regulations
            repealing the public safety screening criteria for determinately sentenced, nonviolent offenders.
            On March 26, 2020, the Office of Administrative Law made the emergency regulations
            permanent. The notices of approval and publication can be found here:
            https://www.cdcr.ca.gov/regulations/wp-content/uploads/sites/171/2020/04/Adopted-NCR-19-
            06.pdf?label=Adopted%20Regulations%20for%20Supplemental%20Reforms%20to%20Parole
            %20Consideration%20for%20Determinately-


                                                                                                       15853516.1
         Case 2:90-cv-00520-KJM-DB Document 6865-1 Filed 09/15/20 Page 6 of 9


Sentenced%20Nonviolent%20Offenders&from=https://www.cdcr.ca.gov/regulations/cdcr-
regulations/new-rules-page/.

In addition, in response to the COVID-19 pandemic, pursuant to Governor Newsom’s March 24,
2020 Executive Order N-36-20 and CDCR’s Secretary Ralph Diaz’s independent authority under
California Government Code § 8658, CDCR reduced the inmate population at CDCR’s
institutions.

The impact of the above-described regulations include:

    1.    Increased credit earning opportunities for all inmates except the condemned and those
          serving life without parole.
          2,440 inmates released in August earned credit authorized by Proposition 57 towards
          their advanced release date. These inmates earned an estimated average of 168.5 days of
          additional credit.1

    2.    Determinately Sentenced Nonviolent Offender Parole Process.
          CDCR began referring inmates to the Board for this process on July 1, 2017, pursuant to
          the emergency regulations promulgated on April 13, 2017. From July 1, 2017 through
          August 31, 2020, 21,943 referrals were made to the Board. As of August 31, 2020,
          18,772 referrals have been reviewed on the merits, with 3,633 inmates approved for
          release and 15,139 denied. Additionally, 1971 referrals have been closed because the
          Board’s jurisdictional review of the inmates’ criminal history and central file revealed
          they were not eligible for parole consideration. The remaining referrals are pending
          review, including the 30-day period for written input from inmates, victims, and
          prosecutors.

    3.    Indeterminately Sentenced Nonviolent Offender Parole Process.
          CDCR began screening indeterminately-sentenced, nonviolent offenders for eligibility in
          January 2019. As of August 31, 2020, 2,409 inmates have been referred to the Board for
          a parole consideration hearing, of which 51 were closed because the Board’s
          jurisdictional review of the inmates’ criminal history and central file revealed they were
          not eligible for parole consideration. The Board conducted 569 hearings for
          indeterminately sentenced nonviolent offenders. The hearings resulted in 164 grants, 360
          denials, and 45 stipulations to unsuitability. An additional 521 hearings were scheduled
          but were postponed, waived, continued, or cancelled. The remaining referrals are
          pending parole suitability hearings.




1
    This number does not include inmates released from fire camps.

                                                  2
                                                                                            15853516.1
         Case 2:90-cv-00520-KJM-DB Document 6865-1 Filed 09/15/20 Page 7 of 9



B.        Update on Other Measures Defendants Continue to Implement:

    1.    Contracting for additional in-state capacity in county jails, community correctional
          facilities, private prison(s), and reduction of out-of-state beds:
          Defendants have reduced the population in CDCR’s 34 institutions by transferring
          inmates to in-state facilities.
             a. Private Prison (California City):
                 The current population of California City is approximately 2,214 inmates.

             b. Community correctional facilities (CCFs),modified community correctional
                facilities (MCCFs), and Female Community Reentry Facility (FCRFs):
                 The State currently has contracted for 1,540 MCCF and FCRF beds that are in
                 various stages of activation and transfer.

             c. County jails:
                 The State continues to evaluate the need for additional in-state jail bed contracts
                 to house CDCR inmates.

             d. Reduction of inmates housed out-of-state:
                 On February 10, 2014, the Court ordered Defendants to “explore ways to attempt
                 to reduce the number of inmates housed in out-of-state facilities to the extent
                 feasible.” Since that time, the State has reduced the out-of-state inmate
                 population to zero.2 The last inmates in out-of-state contract beds returned to
                 California at the end of June 2019.

    2.    Parole process for medically incapacitated inmates:
          The State continues to work closely with the Receiver's Office to implement this
          measure. The Receiver’s Office is continuing to review inmates and is sending
          completed recommendations to CDCR. Recommendations received from the Receiver’s
          office are reviewed by DAI and referred to the Board for a hearing. As of July
          September 9, 2020, the Board has held 208 medical parole hearings under the revised
          procedures, resulting in 127 approvals and 81 denials. An additional 45 were scheduled,
          but were postponed, continued, or cancelled.

    3.    Parole process for inmates 60 years of age or older having served at least 25 years:
          The Board continues to schedule eligible inmates for hearings who were not already in
          the Board’s hearing cycle, including inmates sentenced to determinate terms. From
          February 11, 2014, through August 31, 2020, the Board held 4,753 hearings for inmates
          eligible for elderly parole, resulting in 1,345 grants, 2,958 denials, 450 stipulations to

2
 This statistic only concerns inmates in out-of-state contract beds and does not include inmates
housed in other states under interstate compact agreements.

                                                    3
                                                                                              15853516.1
     Case 2:90-cv-00520-KJM-DB Document 6865-1 Filed 09/15/20 Page 8 of 9


      unsuitability, and there currently are no split votes that require further review by the full
      Board. An additional 2,428 hearings were scheduled during this period but were waived,
      postponed, continued, or cancelled.

      As discussed in prior reports, the State enacted Assembly Bill 1448 on October 11, 2017,
      authorizing an elderly parole program for inmates age 60 or older who have served at
      least 25 years of incarceration. The State will continue to implement the Court-ordered
      elderly parole process until this matter is terminated or the February 10, 2014 Order is
      modified.

4.    Male Community Reentry Programs:
      Contracts for the San Diego County, Los Angeles County, Kern County, and Butte
      County Male Community Reentry Programs are in place. The State continues to review
      and refer eligible inmates for placement consideration. As of September 9, 2020, 347
      inmates are housed in Male Community Reentry Program facilities.

5.    Expanded alternative custody program:
      The State's expanded alternative custody program for females, Custody to Community
      Treatment Reentry Program (CCTRP), provides female inmates with a range of
      rehabilitative services that assist with alcohol and drug recovery, employment, education,
      housing, family reunification, and social support. Female inmates in the CCTRP are
      housed at facilities located in San Diego, Santa Fe Springs, Bakersfield, Stockton, and
      Sacramento. As of September 9, 2020, 89 female inmates are participating in the
      CCTRP.

6.    Reduction of inmate population in response to COVID-19 pandemic:
      On March 24, 2020, Governor Newsom issued an Executive Order N-36-20 suspending
      the intake of new inmates into CDCR facilities for 30 days subject to one further 30-day
      extension as needed in order “to protect the health, safety, and welfare” of CDCR inmates
      and staff. Secretary Diaz had extended the suspension of intake until at least July 27,
      2020. Further to these efforts, in March 2020, Secretary Diaz exercised his independent
      authority under California Government Code § 8658 to transition inmates for whom
      CDCR staff determined that public safety risk does not preclude release to early parole or
      Post Release Community Supervision. Inmates with 60 days or less remaining on their
      sentence (as of March 30, 2020) who were not serving a current term for a violent felony,
      or for a domestic violence offense, and were not required to register as a sex offender had
      their release to parole or Post Release Community Supervision accelerated under
      Secretary Diaz’s direction. As of the end of the day on April 14, 2020, a total of 3,585
      inmates were released as a result of the Secretary’s directive and other natural attrition.
      In addition, at the end of June 2020, CDCR implemented a new plan to
      further safely reduce the prison population under California Government Code section
      8658. Under the plan, incarcerated people who are within 180 days of their release date
      will be released on an rolling basis provided they meet certain criteria. On July 10, 2020,
      CDCR announced additional plans for early releases. Further details can be found at
      https://www.cdcr.ca.gov/news/2020/07/10/cdcr-announces-additional-actions-to-reduce-


                                                4
                                                                                           15853516.1
Case 2:90-cv-00520-KJM-DB Document 6865-1 Filed 09/15/20 Page 9 of 9


 population-and-maximize-space-systemwide-to-address-covid-19/. Through September
 9, 2020, 4,421 incarcerated people were released from CDCR institutions and camps as a
 result of the COVID-19 early-release programs announced by Defendants on July 10,
 2020. As of September 9, 2020, 17,832 people had been released from CDCR
 institutions and camps since the beginning of March 2020.




                                        5
                                                                                15853516.1
